Order entered November 3, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00681-CV

                         FRITZ MANAGEMENT, LLC, Appellant

                                                V.

                   HUGE AMERICAN REAL ESTATE, INC., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00657-D

                                            ORDER
       We GRANT appellant’s October 30, 2014 motion to extend time to file reply brief and

ORDER the brief be filed no later than November 12, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE